 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10

11       STEVEN WAYNE BONILLA,                              Case No.: 3:19-cv-01950-BAS-AGS
         CDCR #J-48500,
12                                                          (1) DENYING MOTION TO
                                             Plaintiff,         PROCEED IN FORMA PAUPERIS
13                                                              UNDER 28 U.S.C. § 1915(g)
             v.                                                 [ECF No. 5];
14
                                                                  AND
15       JUDGE ANTHONY J. BATTAGLIA,                        (2) DISMISSING ACTION
16                                        Defendant.            WITHOUT PREJUDICE FOR
                                                                FAILURE TO PAY FILING FEE
17                                                              REQUIRED BY 28 U.S.C. § 1914(a)

18

19          Plaintiff Steven Wayne Bonilla, proceeding pro se and currently incarcerated at San
20   Quentin State Prison, filed a civil action on October 2, 2019. (ECF No. 1.) Plaintiff has
21   not prepaid the $400 filing fee required by 28 U.S.C. § 1914(a) to commence a civil action;
22   instead, he has filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
23   § 1915(a) (ECF No. 5) and a separate miscellaneous document entitled “Response to Court
24   Ruling.”1 (ECF No. 4.) The Court DENIES Plaintiff’s Motion to Proceed IFP and
25   DISMISSES the action without prejudice for failure to pay the filing fee.
26
     1
       In this document, which Plaintiff claims is a response “to the court’s many rulings,” alleges that “there
27   can be no subject matter jurisdiction” because “the prosecution committed fraud . . . by falsely claiming
     that the evidence was obtained pursuant to a federal grand jury subpoena” that did not exist. (See ECF
28   No. 4.) It is unclear to what Plaintiff is responding, as this Court has yet to issue any rulings.
                                                           1
                                                                                                       19cv1950
 1   I.    MOTION TO PROCEED IFP
 2         A.     Standard of Review
 3         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
 4   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however, “face
 5   … additional hurdle[s].” Id. Specifically, in addition to requiring prisoners to “pay the
 6   full amount of a filing fee” in monthly installments or increments as provided by 28 U.S.C.
 7   § 1915(a)(3)(b), Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison
 8   Litigation Reform Act (“PLRA”) amended § 1915 to preclude the ability to proceed IFP
 9                if [a] prisoner has, on 3 or more prior occasions, while
                  incarcerated or detained in any facility, brought an action or
10                appeal in a court of the United States that was dismissed on the
                  grounds that it is frivolous, malicious, or fails to state a claim
11                upon which relief can be granted, unless the prisoner is under
                  imminent danger of serious physical injury.
12

13   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
14   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
15         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
16   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
17   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
18   suits may entirely be barred from IFP status under the three strikes rule[.]”). The objective
19   of the PLRA is to further “the congressional goal of reducing frivolous prisoner litigation
20   in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997). “[S]ection
21   1915(g)’s cap on prior dismissed claims applies to claims dismissed both before and after
22   the statute’s effective date.” Id. at 1311.
23         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
24   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim.”
25   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted).           Such complaints are
26   dismissed for purposes of § 1915(g) “even if the district court styles such dismissal as a
27   denial of the prisoner’s application to file the action without prepayment of the full filing
28   fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008). When courts “review a
                                                   2
                                                                                           19cv1950
 1   dismissal to determine whether it counts as a strike, the style of the dismissal or the
 2   procedural posture is immaterial. Instead, the central question is whether the dismissal
 3   ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-Shaddai v.
 4   Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738 F.3d 607,
 5   615 (4th Cir. 2013)).
 6         Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
 7   of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
 8   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051–
 9   52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
10   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.”).
11         B.     Discussion
12         As a required preliminary matter, the Court has reviewed Plaintiff’s pleading and
13   finds it does not contain any “plausible allegations” to suggest he “faced ‘imminent danger
14   of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28
15   U.S.C. § 1915(g)).
16         And while Defendants typically carry the initial burden to produce evidence
17   demonstrating a prisoner is not entitled to proceed IFP, “in some instances, the district
18   court docket may be sufficient to show that a prior dismissal satisfies at least one of the
19   criteria under § 1915(g) and therefore counts as a strike.” Andrews, 398 F.3d at 1119–
20   1120. That is the case here.
21         A court may take judicial notice of its own records. See Molus v. Swan, Case No.
22   3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing United
23   States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)). It also “‘may take notice
24   of proceedings in other courts, both within and without the federal judicial system, if those
25   proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508 F.3d 1212,
26   1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir.
27   2002)); see also United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc.,
28   971 F.2d 244, 248 (9th Cir. 1992).
                                                   3
                                                                                           19cv1950
 1          Based on the records and court proceedings available on PACER, this Court finds
 2   that Plaintiff, while incarcerated, has filed dozens of prisoner civil actions or appeals
 3   dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
 4   which relief may be granted. See In re Steven Bonilla, 2012 WL 216401, at *1 (N.D. Cal.
 5   Jan. 24, 2012) (noting Plaintiff’s litigation history in the Northern District of California,
 6   including the dismissal of 34 pro se civil rights actions between June 1 and October 31,
 7   2011 alone, which were dismissed “because the allegations in [his] complaints d[id] not
 8   state a claim for relief under § 1983.”); id. at *3 (“The following five actions are
 9   DISMISSED without prejudice and without leave to amend for failure to state a claim upon
10   which relief may be granted: Bonilla v. Superior Court of Alameda County, C 11-6306;
11   Bonilla v. Alameda County District Attorney’s Office, C 11-6307; Bonilla v. California
12   Supreme Court, C 12-0026; Bonilla v. Cullen, C 1200027; Bonilla v. California Supreme
13   Court, C 12-0206.”); id. at *3 n.1 (“The Court recently informed Plaintiff that, in
14   accordance with 28 U.S.C. § 1915(g), he no longer qualifies to proceed in forma pauperis
15   in any civil rights action.”) (citing In re Steven Bonilla, Nos. C 11-3180, et seq. CW (PR),
16   Order of Dismissal at 6:23-7:19.)).
17          Accordingly, because Plaintiff has accumulated far more than three “strikes”
18   pursuant to § 1915(g) and fails to make any “plausible allegation” that he faced imminent
19   danger of serious physical injury at the time he filed this case, he is not entitled to the
20   privilege of proceeding IFP. See Cervantes, 493 F.3d at 1055; Rodriguez, 169 F.3d at 1180
21   (noting that 28 U.S.C. § 1915(g) “does not prevent all prisoners from accessing the courts;
22   it only precludes prisoners with a history of abusing the legal system from continuing to
23   abuse it while enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221, 1231
24   (9th Cir. 1984) (“[C]ourt permission to proceed IFP is itself a matter of privilege and not
25   right.”).
26   II.    CONCLUSION AND ORDER
27          For the reasons explained, the Court:
28          1)    DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 5) as barred by 28
                                                    4
                                                                                          19cv1950
 1   U.S.C. § 1915(g);
 2         2)     DISMISSES this civil action without prejudice based on Plaintiff’s failure to
 3   pay the full statutory and administrative $400 civil filing fee required by 28 U.S.C.
 4   § 1914(a);
 5         3)     CERTIFIES that an IFP appeal from this Order would be frivolous and
 6   therefore would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3); and
 7         4)     DIRECTS the Clerk of the Court to close the file.
 8         IT IS SO ORDERED.
 9

10   DATED: December 17, 2019
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                 5
                                                                                          19cv1950
